Citation Nr: 1236532	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-03 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2010 for the grant of service connection for interstitial lung disease. 

2.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to July 1991, from February 1994 to April 1994, and from April 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from February 2008 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which respectively denied a rating in excess of 50 percent for PTSD, and granted service connection for interstitial lung disease, with an initial 60 percent rating assigned effective October 6, 2010.

The appeal was remanded by the Board in June 2012 for the purpose of scheduling a hearing before a member of the Board.  Following this remand the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO in August 2012.  A transcript of this hearing is associated with the claims file.  The case has now been returned to the Board for further appellate action. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The decision pertaining to the issue of entitlement to an effective date prior to October 6, 2010 for service connection for interstitial lung disease is addressed in the decision below.  The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Claims for service connection for interstitial lung disease (also claimed as a lung condition) were previously denied by the RO in February 2008 and in April 2009; these decisions were not appealed and are final.

2.  The first claim for service connection for a lung disability received after the April 2009 denial of service connection was received on October 6, 2010. 


CONCLUSION OF LAW

The requirements for an effective date earlier than October 6, 2010 for the award of service connection for interstitial lung disease have not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this case, the Veteran's claim for an earlier effective date for interstitial lung disease arises from the initial grant of service connection for that disability. Preadjudicatory VCAA notice was provided in a November 2010 letter, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  That letter also advised the Veteran of the information and evidence necessary to establish a disability rating and effective date.

In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, evidence provided by the Veteran, and hearing testimony. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he is entitled to an effective date earlier than October 6, 2010 for the award of service connection for interstitial lung disease.  In that regard, the Veteran asserts that he was initially diagnosed with interstitial lung disease in July 2007, and filed his initial claim for service connection for this disorder on November 23, 2007.  He argues that the effective date for service connection for interstitial lung disease should properly be fixed to the date of that claim.  


The assignment of effective dates of awards is generally governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2011); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2011). 

The effective date of award of compensation based on change of law or administrative issue shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114. 

The Veteran's original claim for service connection for a respiratory disorder 
was submitted in November 2007.  In a February 2008 rating decision, service connection for interstitial lung disease was denied, to include consideration under 38 C.F.R. § 3.317 (provisions for compensation for certain disabilities due to undiagnosed illness).  The basis for the denial was that the evidence available did not establish that the diagnosed illness of interstitial lung disease began during or was caused by service, including his service in Afghanistan.  The provisions of 38 C.F.R. § 3.317 were found to not apply due to the Veteran's condition being medically explained.  Notice of this decision was sent on February 21, 2008.

In October 2008, the Veteran submitted a letter stating, "I want to open a claim for my lungs.  I suffer from a chronic lung disease called interstitial lung disease."  He advised that he was enclosing a copy of a doctor's note that was said to link his lung disease to service, as well as a copy from his National Guard unit recommending discharge.  Medical evidence suggesting a possible link between his lung disease and exposure to an unknown inhalation injury in Afghanistan was enclosed with this petition.  At no point did the Veteran express his disagreement with the February 2008 rating, or express a desire to initiate an appeal.  The Board further notes that the Veteran did submit a notice of disagreement in May 2008 that was strictly limited to disagreeing with the rating assigned for a service connected PTSD.  

Thereafter, the Veteran submitted another written statement in January 2009 acknowledging that he had previously been denied service connection for interstitial lung disease.  However, the Veteran stated that it was brought to his attention that individuals who served in the Gulf War have suffered from this disease.  He described himself as being one such victim of this region.  He indicated that his doctor explained that his disease was not caused by smoking but by some exposure to elements of that region.  He described himself as a Gulf War Veteran with a lung disease caused by service.  However, at no point did this statement express disagreement with the February 2008 rating, or express a desire to initiate an appeal.  

A VA Form 9 with attached statement submitted on February 11, 2009 is shown to have strictly limited the contentions to his PTSD, with no reference to his lung issue.  

In March 2009 the Veteran submitted a statement detailing his exposure to environmental hazards while in Afghanistan.  Thereafter, the RO, in an April 2009 rating decision, confirmed and continued the previous denial of service connection for interstitial lung disease, finding that there was no clear etiology linking his lung condition to the claimed exposure.  Notice of this decision was sent on April 10, 2009.  

There are no statements of record during the requisite appeal periods of the February 2008 and April 2009 decisions indicating disagreement with the denial of service connection for interstitial lung disease and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011) (While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.).  Thus, those decisions are final.  38 C.F.R. §§ 20.302(a), 20.1103.

Subsequently, the Veteran submitted an application for a total disability rating based on individual unemployable (TDIU) due to PTSD in May 2010 with supporting statements.  He also submitted an August 2010 report of general information pertaining to his TDIU claim, a September 2010 statement regarding his PTSD symptoms, and a September 2010 VCAA notice response.  None of these documents or statements contain any reference to his lung disorder, and thus cannot be reasonably construed as a petition to reopen his previously denied claim.  See 38 C.F.R. §§ 3.1(p); 3.155.

The first correspondence in the record after the April 2009 denial that addresses his lung disability was a statement submitted by his representative requesting the RO to take action to consider entitlement to service connection for a lung illness.  Such statement was received by VA on October 6, 2010.  This has been accepted by the RO as the date of his reopened claim.  

After obtaining a VA examination which provided favorable evidence linking his lung disease to his service in Afghanistan, an August 2011 rating decision granted service connection for interstitial lung disease effective October 6, 2010. 

As discussed above, the decisions of February 2008 and April 2009 were not appealed and are final.  See 38 C.F.R. §§ 20.302(a), 20.1103 (2011).  The earliest correspondence that can be reasonably be construed as claim for service connection for the lung disorder submitted after these final ratings was received on October 6, 2010.  

The Board notes that there are of record VA treatment records dated within a year of the October 2010 claim, including an October 9, 2009 mental health record which primarily address PTSD treatment, but included pulmonary fibrosis on Axis III.  While VA regulation specifically provides that VA and private medical records will be accepted as informal claims in certain instances, this provision applies only after a formal claim for compensation has been allowed, or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2011).  Thus, medical evidence dating prior to October 6, 2010 does not constitute a claim for service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek secondary service connection. . . ."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir.2006) (stating that § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.").
 
The Board has considered the Veteran's oral and written contentions that the effective date should be based on the November 2007 claim.  The Veteran appears to argue that because his prior claims were reopened and "de novo" review was conducted, that the effective date should be the date of the original claim, since such claim was considered anew.  However, the effective date laws are clear.  A claim reopened and granted after a prior final denial is effective from the date of receipt of the reopened claim or the date entitlement arose, whichever is later.  

The Veteran and his representative have also contended that an earlier effective date is warranted based on the presumptive provisions of 38 C.F.R. § 3.317.  Although the argument is not clear, the Veteran's representative appears to contend that an earlier effective date is warranted based on liberalizing law, pursuant to 38 C.F.R. § 3.114.  However, 38 C.F.R. § 3.317 provides a presumption of service connection for undiagnosed illnesses or a chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  The Veteran's interstitial lung disease is a diagnosed disability.  Therefore, the presumptive provisions do not apply.  In any event, there has been no change to that regulation that is pertinent to the Veteran's lung disease to warrant application of 38 C.F.R. § 3.114.  

The bulk of the Veteran's arguments appear to center on the failure of the RO to schedule a VA examination to address the etiology of the lung disorder before denying the claim in February 2008 and April 2009.  However, there is no basis 
in law to establish an earlier effective date based on a failure to schedule an examination.  See, e.g. Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (holding that the fact that a VA medical examination was not conducted may not, as a matter of law, serve to vitiate a final decision).  

In summary, the Veteran did not file an appeal with the February 2008 and April 2009 rating decisions denying service connection for interstitial lung disease and those decisions are final.  The first correspondence again requesting service connection for a lung disability was not received until October 6, 2010.  An effective date based on a claim reopened after final disallowance cannot be earlier than the date of receipt of the claim to reopen.  38 C.F.R. § 3.400(r) (2011).  Moreover, the provisions of 38 C.F.R. § 3.114 are not applicable in this case.  Accordingly, the claim for an effective date earlier than October 6, 2010, for the award of service connection for interstitial lung disease must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an effective date earlier than October 6, 2010 for service connection for interstitial lung disease is denied.


REMAND

The Veteran claims that his service connected PTSD is more severe than currently evaluated.  Unfortunately, the Board finds that additional development is needed.

At his August 2012 videoconference hearing, the Veteran testified that the examination conducted in September 2010 was not as thorough as previous examinations he underwent.  Most significantly, he suggested that his PTSD symptoms may have increased in severity during the appeal.  He also described recent treatment at the Providence Rhode Island VA Medical Center (VAMC), and indicated that six months earlier, he was receiving treatment every two weeks based on exacerbated symptoms.   

Based on the lay evidence indicating that the Veteran's PTSD symptoms may have increased since his last examination of 2010, he should be afforded an additional VA PTSD examination to evaluate the current severity of his disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

The Veteran's testimony also indicated that he is in regular treatment monthly with VA, with more frequent treatment twice weekly six months earlier.  Currently the most recent records of treatment are VA records from August 2011.  He noted he is only treated for this at VA.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dating since August 2011 from the Providence, Rhode Island VAMC.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental health examination to determine the current severity of the Veteran's PTSD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All testing deemed necessary should be conducted and the results reported. Following review of the claims file and examination of the Veteran, the examiner should indicate all symptoms related to the Veteran's PTSD.  A Global Assessment of Functioning score for the service-connected PTSD should be assigned and the examiner should address the impact of the Veteran's PTSD on his occupational functioning.  

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


	

______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


